Title: From John Adams to the President of Congress, No. 53, 26 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
      Sir
      Paris April 26th. 1780
     
     At last, even the Morning Post, of the eighteenth of April, confesses, that the Memorial from the Empress of Russia to the States General, has dissipated all their golden dreams of an Alliance, with the Czarina. It was announced to us last Week, that a Russian Squadron had left Cronstad, with an Intention to sail to our Assistance, nay some of the public Papers went so far as to announce their Arrival at Plymouth, how sadly are we, now disappointed! instead of Alliance, we find her Czarish Majesty talks of Neutrality. So that at present it is pretty clear, that the various powers in Europe seem determined to stand off, and leave us to our fate.
     In some confused Minutes of a debate in the House of Lords on the fourteenth of April, it is said that Lord Cambden expressed his Astonishment and regret at the Memorial from Russia, in which, contrary to the established Laws of Nations, the Empress insisted upon free Ships and free Goods: he pointed out, how injurious to the Country it must be, if neutral Vessels were permitted to supply our Enemies, whom we might blockade, with every thing they might want, and remarked, the Queen of the Seas was now deposed, and the Empress had taken possession of her Throne. In another Paper Lord Shelburne is represented remarking the very dangerous and alarming Situation they stand in with regard to their Wars and foreign Alliances: of the former, said his Lordship we have three, of the latter none; even the Empress of Russia, that great Potentate, who was constantly held out by the noble Lord in the green Ribbon, Lord Stormont to be our principal Ally, now shows to all Europe, by her late maritime Manifesto, what sort of an Ally She meant to be to England. The thought of that Manifesto made him shudder, when he first read it, particularly as he knew how this Country stood, in respect to other Powers, when Denmark must follow wherever Russia led, and when Sweeden was nearly at the Nod of France. Think of the probability of having the whole force of the Northern Powers against Us, already engaged in three Wars, and striving all we can to make a fourth with our old Friends and natural Allies, the States General.
     There have appeared, few other Reflections, as yet, upon this great Event, the Russian declaration. Even Opposition seem afraid to lay it open, in all its Terms to the people. They repeat the Word Neutral­ity, Neutrality, but it is very nearly as decisive a determination against them, as a declaration of War would have been, perhaps more so, because now there is a probability that the maritime Powers will be unanimous, whereas in the other Case they might have been divided. It is very surprising that the Peace between Russia and the Turk, and that between the Emperor and the King of Prussia, in which the Empress of Russia took a part as decided and spirited, as She has upon this Occasion, in both of which Negotiations the British Ministry ought to have known that Russia and France, acted in perfect Concert, should not have earlier dissipated their golden Visions: but so it is: and so it has been. England, as Governor Pownal says, cannot or will not see.
     The Improvement in the Law of Nations which the Empress aims at, and will undoubtedly establish, is hurtful to England, it is true, to a very great degree: but it is beneficial to all other Nations, and to none more than the United States of America, who will be Carriers, and I hope forever Neuters.
     I have the Honor to be, with the greatest Respect & Esteem, Sir, your most obedient and most humble Servant,
     
      John Adams
     
    